Citation Nr: 0732892	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1979 to April 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have post-traumatic stress disorder 
as a result of personal assaults experienced during service. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred as a 
consequence of active service.  38 U.S.C.A. §§ 1131, 5107 
(West  2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in November 2003 and May 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2003.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial notice given prior to the appealed AOJ 
decision was inadequate.  The Court specifically stated in 
Pelegrini, however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  The Board finds that the purpose behind 
the notice requirement has been satisfied and the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board.  In August 2007, the veteran was 
scheduled to appear for a Travel Board hearing in San Diego, 
California.  The veteran did not appear at this hearing and 
the Veterans Law Judge found no good cause for why the 
veteran did not attend.  Thus, no hearing has been 
rescheduled.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.

The veteran seeks service connection for post-traumatic 
stress disorder related to alleged in-service personal 
assaults.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection for post-traumatic stress disorder 
requires medical evidence including a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  The diagnosis 
of a mental disorder must conform to the DSM-IV and be 
supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a).

If a post-traumatic stress disorder claim is based on an in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3). 

The veteran does not contend, nor is there evidence that the 
veteran reported the alleged in-service physical assaults.  
In his January 2004 stressor statement, the veteran indicated 
that the company C.O. investigated the incident in September 
1979 and a report was likely made.  There are no records of 
any investigation associated with the claims file regarding 
the alleged physical assaults and harassment.  

In the veteran's April 1979 enlistment medical examination, 
there was no reference made to any mental illness.  The 
veteran's service medical records (SMRs) show a diagnosis of 
drug induced psychosis from his abuse of phencyclidine 
(A.K.A. PCP).  In March 1980, it was recommended that the 
veteran be discharged from the U.S. Marine Corps due to his 
drug dependence.  There is no evidence of record that the 
veteran attempted suicide while in service.

In October 2002, the veteran sought VA treatment for, among 
other things, depression and suicidal thoughts.  Noted was 
the veteran's history of paranoid schizophrenia and homicidal 
ideations.  At that time, he was referred to a psychologist 
for further treatment.  

In a September 2003 letter, the veteran's VA physician and 
social worker noted that the veteran first sought treatment 
as part of the post-traumatic stress disorder clinic in March 
2003.  The veteran advised them that he experienced "[a] 
sleep disorder, nightmares, flashbacks, intrusive thoughts, 
social isolation, anhedonia, and alcohol and heroine [sic] 
dependence."  The veteran reported suicidal ideation, 
outbursts of anger and a history of incarcerations.  At the 
time of the letter, the veteran had been sober for 2 1/2 years.  
The physician and social worker noted that many of the 
veteran's symptoms began while he served in the military-
specifically, as a result of two in-service victimizations.  
They opined that the veteran's prognosis for recovery was 
poor.  No description of the alleged in-service 
victimizations was given.  

Pursuant to the DSM IV criteria, the veteran was assessed as 
having an Axis I diagnosis of post-traumatic stress disorder, 
recurrent major depression, alcohol dependence with 3 1/2 years 
of sobriety.  The global assessment function (GAF) score was 
assessed at 36.  They opined that the veteran's psychiatric 
diagnoses were worsened by his recent medical incapacitation, 
and he was "totally and completely disabled."  

In February 2004, the veteran underwent a psychological 
evaluation.  He advised the psychologist of a history of 
abuse as a child and his wife's death caused by breast 
cancer.  He related that his mother-in-law "abducted" his 
daughter and likely took her to Mexico upon the death of his 
wife.  He has not seen his daughter since the death of his 
wife.

Additionally, the veteran reported that he experienced in-
service assaults.  He specifically recalled that his drill 
instructor struck him multiple times and that another drill 
instructor "grabbed his Bible."  He also recalled having 
"intervened in a bloody fight with two other Marines."  
When the veteran confronted the aggressor, another Marine 
grabbed the veteran.  The veteran related that when he fought 
back, he "almost chok[ed] the other guy to death."  The 
veteran advised that after the incident, he became 
traumatized and began to sleep with a knife under his bed.  
Further, the veteran reported that he attempted suicide while 
in service by combining alcohol with medications.  

The veteran reported a significant history of substance abuse 
beginning in 1979.  Specifically, the veteran related 
substantial alcohol abuse beginning in 1979 until 
approximately 4 years prior to the instant evaluation.  
Further, he advised that he abused marijuana and heroin 
during the same time period.  

During this time period, he advised that he was incarcerated 
numerous times, but was not candid with the psychologist as 
to the crimes and circumstances surrounding the charges.  The 
veteran reported that he was only convicted of one felony.  
The psychologist concluded that the veteran was likely 
reincarcerated due to parole violations.  

The veteran's post-service work history reflected 
approximately 24 jobs that appeared to be temporary or part 
time and were typically agricultural in nature.  In August 
2001, the veteran injured himself while working.  He 
eventually underwent lumbar fusion surgery to correct his 
injury, and the fusion slipped.  The veteran noted that he 
was in pain in the 7 to 10 range on a scale of 1 to 10, with 
10 representing the most pain.  The veteran advised that he 
spends most of the day in bad as his pain is too great to 
move.

Upon evaluation and review of past treatment reports, the 
psychologist diagnosed the veteran as having Axis I pain 
disorder associated with both a general medical condition and 
psychological factors (industrially based), major depression 
(industrially based), substance abuse (in remission and 
nonindustrial) and a rule-out atypical anxiety disorder.  The 
veteran was also diagnosed as having Axis II personality 
disorder (nonindustrially based).  The psychologist did not 
assess a GAF score during this evaluation.  

The psychologist's opinion was that most of the veteran's 
psychological issues either resulted from his abusive 
childhood, loss of his wife, loss of his daughter, a suicide 
attempt while in service or from his work-related injury to 
his back.  The psychologist noted with respect to causation 
that "[a]bsent the industrial injury, subsequent orthopedic 
problems and pain, it is my opinion that [the veteran] would 
not now have a major depression or a pain disorder.  Absent 
the injury of 8/1/01, he would still have a personality 
disorder and a substance abuse disorder (in remission)."  
The psychologist did not diagnose the veteran as having post-
traumatic stress disorder.  

Given the evidence as outlined above, the Board finds that 
the veteran's statements regarding the alleged in-service 
personal assaults cannot be seen as credible.  He did not 
report the harassment and personal assaults, and there is no 
contemporaneous evidence to corroborate his alleged 
stressors.  He advised a VA examiner of the two alleged in-
service personal assaults, and he diagnosed the veteran as 
having post-traumatic stress disorder based upon unverifiable 
stressors.  The Board does not find this opinion credible 
because it is based solely upon an unsubstantiated history as 
related by the veteran. See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

During the veteran's psychological examination, the 
psychologist reviewed the veteran's entire claims file and 
made a detailed report regarding the status of the veteran's 
mental health.  The psychologist noted that the veteran had 
two dozen part time or temporary jobs and his mother-in-law 
took his daughter away never to be seen again.  The veteran 
had a back injury and the surgery associated with that injury 
resulted in significant pain.  Further, he was involved in 
criminal activity resulting in multiple incarcerations, and 
the psychologist noted that the veteran was less than candid 
regarding the circumstances of incarceration.  Ultimately, 
the psychologist opined that the veteran's diagnoses were 
related to post-service incidents, as well as his industrial 
back injury and its aftermath.  This opinion is of high 
probative value.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence).  Consequently, the Board finds that the veteran 
does not have post-traumatic stress disorder as a result of 
in-service personal assaults and service connection for post-
traumatic stress disorder is denied. 


ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


